Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 1 of 8 Page ID #:1547


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers): ORDER RE: ORDER TO SHOW CAUSE RE:
                            RECONSIDERATION [57]

        This Court previously denied Plaintiff’s request for FLSA conditional
 certification. Based on a new Ninth Circuit opinion, the Court ordered additional
 briefing on whether the Court’s denial should be reconsidered and reversed. Having
 now reviewed the additional briefing, the Court determines that its prior ruling must be
 reversed and that Plaintiffs’ request for certification should be granted.

        Specifically, before the Court is an Order to Show Cause re: Reconsideration
 (the “OSC”), issued on February 1, 2019. (Docket No. 57). In the OSC, the Court
 ordered Defendants Bank of America, N.A. and Bank of America Corporation
 (together “Bank of America”) to show, in writing, why the requested conditional
 certification should not be granted. (Id.). Bank of America filed a response on
 February 15, 2019 (“Bank of America’s Response”). (Docket No. 58). Plaintiffs Jose
 Fernandez, Alex Yong, and Joshua Boswell filed their own reply on February 20, 2019
 (“Plaintiffs’ Reply”). (Docket No. 59). The Court has read and considered the papers
 filed in connection with the OSC, Bank of America’s Response, and Plaintiffs’ Reply.

       For the reasons discussed below, the OSC is not discharged and the Court will
 reconsider its November 27th Order. In light of the Ninth Circuit’s decision in
 Campbell, the Court concludes that conditional certification of the collective action is
 appropriate.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 2 of 8 Page ID #:1548


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 I.    BACKGROUND

        The Court’s Order on November 27, 2018, denying Plaintiffs’ Motion for Rule
 23 Class Certification and Motion for FLSA Conditional Certification (the “November
 27th Order”), contained a detailed explanation of the relevant facts. (Docket No. 46).
 Relevant to the current OSC is the denial of conditional certification of a collective
 action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216 et seq.

        In the November 27th Order, the Court analyzed Plaintiffs’ putative nationwide
 class of “similarly situated” individuals, defined as follows:

       All persons who currently or formerly worked for [Bank of America] at
       its financial centers in the United States of America selling or originating
       mortgages at any time beginning August 17, 2014 until the date of
       judgment after trial, and who were classified as exempt from overtime.

 (November 27th Order at 20).

        The Court noted that Plaintiffs had argued that the putative class is “a group of
 similarly situated individuals who were all victims of the same [Bank of America]
 plan, policy[,] and procedures for [lending officer’s] compensation.” (Id. at 23). The
 Court further noted that Plaintiffs had relied upon the facts that lending officers
 “working at financial centers were misclassified as exempt from overtime”; pointed to
 various employment exemptions that may be applicable to the lending officers; and
 that Bank of America’s reclassification in November 2016 of certain lending officers
 as evidence that they “were never exempt” in the first place. (Id.).

       In rejecting Bank of America’s argument that a stricter standard of scrutiny for
 conditional certification should apply, the Court concluded that a less exacting
 standard was more appropriate. (Id.). Under that standard, the Court looked at the
 pleadings, affidavits, and the limited available evidence submitted by the parties to
 determine whether Plaintiffs’ purported class of lending officers is a “similarly

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 3 of 8 Page ID #:1549


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 situated” group. (Id. at 21). And in so doing, the Court concluded that it was not. (Id.
 at 26).

        The Court noted that the determination of Plaintiffs’ contemplated class of
 “similarly situated” lending officers hinges on, among other factors, whether Bank of
 America misclassified individual lending officers, how Bank of America misclassified
 them (i.e., under what exemption), and a comprehensive review of the individual
 service agreement lending officers had with their respective financial center. (Id. at
 23–24). The Court viewed this determination to be “a highly individualized inquiry
 into daily job responsibilities of each lending officer” that makes conditional
 certification of a collective action inappropriate. (Id. at 2).

       On December 26, 2018, Plaintiffs requested that the Court certify the November
    th
 27 Order pursuant to 28 U.S.C. § 1292(b) so that they could pursue an interlocutory
 appeal of the conditional certification denial. (Docket No. 51).

        On February 1, 2019, the Court concluded that the new authority cited by
 Plaintiffs, Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018), appeared to
 justify reconsideration of the denial and, indeed, the granting of the requested
 conditional certification. Therefore, the Court ordered Bank of America to respond to
 the OSC. The Court also denied as moot Plaintiffs’ request for certification for an
 interlocutory appeal.

 II.     DISCUSSION

        Bank of America offers two arguments as to why reconsideration of the
 November 27th Order is not warranted: (1) Campbell involved a different procedural
 posture and materially different facts, and (2) Bank of America has entered into a
 settlement agreement that covers the overtime claims of the vast majority of putative
 collective members. (Bank of America’s Response at 3–8). The Court disagrees and
 finds both reasons unpersuasive.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 4 of 8 Page ID #:1550


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

       A.     Campbell Not Distinguishable

       Bank of America first argues that Campbell is distinguishable for two reasons:

        First, Bank of America argues that the Ninth Circuit in Campbell considered
 whether to affirm a decision decertifying collective treatment of the overtime claims of
 police officers, which does not apply to conditional certification of a collective action,
 as here. (Id. at 3–4). The Court disagrees.

       As a preliminary matter, the FLSA does not define the term “similarly situated.”
 Therefore, the Ninth Circuit, considering the term “similarly situated” in light of the
 FLSA’s goals, explained as follows:

       [The FLSA’s] goal is only achieved—and, therefore, a collective can
       only be maintained—to the extent party plaintiffs are alike in ways that
       matter to the disposition of their FLSA claims. If the party plaintiffs’
       factual or legal similarities are material to the resolution of their case,
       dissimilarities in other respects should not defeat collective treatment.

 Campbell, 903 F.3d at 1114 (internal citations and emphasis omitted).

         Accordingly, putative plaintiffs “may proceed in a collective, to the extent they
 share a similar issue of law or fact material to the disposition of their FLSA claims.”
 Id. at 1117. The Ninth Circuit’s analysis, as pointed out by Plaintiffs, is a general
 statutory construction of the term “similarly situated” under the FLSA. (See Plaintiffs’
 Reply at 4).

        Indeed, several district courts—citing to Campbell—have already recognized the
 Ninth Circuit’s construction of the term “similarly situated” as applicable equally to
 both steps of the collective certification process (i.e., conditional certification and
 decertification). See, e.g., Smothers v. NorthStar Alarm Servs., LLC, No. 17-cv-548-
 KJM, 2019 WL 280294, at *8 (E.D. Cal. Jan. 22, 2019) (“Thus, at this preliminary
 stage, there is sufficient evidence that the putative ‘party plaintiffs are alike in ways
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 5 of 8 Page ID #:1551


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 that matter to the disposition of their FLSA claims,’ as they held similar jobs with
 similar functions and were uniformly subject to NorthStar’s compensation policies that
 led to the alleged FLSA violations here . . . .”) (citation omitted); Campanelli v. Image
 First Healthcare Laundry Specialists, Inc., No. 15-cv-4456-PJH, 2018 WL 6727825, at
 *6 (N.D. Cal. Dec. 21, 2018) (concluding that if a plaintiff “makes a plausible
 showing” that Campbell’s “similarly situated” standard is satisfied at the first step, then
 collective certification should be granted) (citation omitted).

        Second, Bank of America argues that to the extent the Ninth Circuit explained
 that what is important is “a legal or factual similarity material to the resolution of the
 party plaintiffs’ claims,” Plaintiffs here cannot point to any material similarity between
 themselves and other lending officers. (Id. at 5–6). The Court again disagrees.

        Plaintiffs argued, in their prior Motion for FLSA Conditional Certification, that
 the group of lending officers is “similarly situated” because that group consists of
 members who were “subject to a common plan, policy and practice [by Bank of
 America relating to] common overtime violation under the FLSA . . . .” (See Docket
 No. 37). In addition, Plaintiffs also point to evidence showing that Bank of America’s
 financial center lending officers were subject to a uniform compensation plan, had
 similar jobs with similar functions, spent more than half their time working in their
 assigned offices rather than performing outside sales, and until November 2016 were
 uniformly treated as exempt from overtime. (Plaintiffs’ Reply at 4 (citation omitted)).
 In other words, as the Court previously noted, the alleged practice of Bank of America
 is similar enough to the alleged practice of the Los Angeles Police Department in
 Campbell that conditional certification is appropriate.

        And in applying a “plausibility” standard to the question whether employees are
 “similarly situated” for purposes of preliminary certification, the Court concludes that
 there is sufficient evidence that putative collective members are “alike in ways that
 matter to the disposition of their FLSA claims” and there are “similar issue[s] of law or
 fact material to the disposition of their FLSA claims.” See Campbell, 903 F.3d at
 1117; see also Kempen v. Matheson Tri-Gas, Inc., No. 15-cv-660-HSG, 2016 WL
 4073336, at *4 (N.D. Cal. Aug. 1, 2016) (conditionally certifying FLSA collective
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 6 of 8 Page ID #:1552


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 action where the plaintiff alleged that “non-exempt delivery drivers were subject to a
 common policy instituted by [the defendant] that did not factor in bonus pay into the
 putative class’s overtime pay rate”).

        In sum, the Court is not persuaded by Bank of America’s argument that
 Campbell involved a different procedural posture and contained materially different
 facts to make it distinguishable here.

       B.     Settlement Agreement Not Relevant

        Bank of America next argues that even if the Court were to grant conditional
 certification, “such a ruling would have only limited effect because [Bank of America]
 has entered into a class and collective action settlement in a different case that
 covers . . . the vast majority of [lending officers] who would be eligible to participate
 as members of any collective action in this case.” (Bank of America’s Response at 7).
 Bank of America specifically points to Flanagan v. Bank of America (No.
 613647/2018), a pending case in the New York Supreme Court. (Id.). In Flanagan,
 Bank of America has filed a motion for preliminary approval of the class and collective
 action settlement on January 23, 2019, and noted that settlement covers all but
 approximately 100 lending officers nationwide. (Id. at 7–8). Bank of American finally
 contends that it “would be inefficient and potentially confusing to [lending officers] to
 receive two separate notices, regarding two separate cases” and, therefore, the Court
 should defer any ruling. (Id. at 8).

        Plaintiffs argue, and the Court agrees, that there is no compelling reason to delay
 a ruling on the collective certification. (Plaintiffs’ Reply at 7). Campbell generally
 requires a court to certify a collective action and order notice be sent to putative
 collective members “regardless of whether the putative collective members are
 contractually prohibited from joining the collective or contractually required to
 arbitrate individually.” See Campanelli, 2018 WL 6727825, at *8.

       Moreover, it was not until its response to the OSC that Bank of America
 disclosed, for the very first time, several other related pending actions:
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 7 of 8 Page ID #:1553


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

     Tripes v. Bank of America, No. 3:18-cv-1250-JM (S.D. Cal.), which commenced
      June 12, 2018;

     Flanagan, which commenced on July 17, 2018;

     Ricciardi v. Bank of America, No. 18-cv-11629 (D. Mass), which commenced
      on August 2, 2018; and

     Veritas v. Bank of America, No. ESX-L-6242-18 (Superior Court of New Jersey,
      Essex County), which commenced on December 3, 2018.

  (See Declaration of Adam P. KohSweeney (“KohSweeney Decl.”) ¶ 3, Ex. A).

        It does appear that Bank of America violated Local Rule 83-1.4.1, which
 requires the filing of a “Notice of Pendency of Other Actions or Proceedings”.
 Plaintiffs assert in a pending motion for sanctions that failure to disclose these
 proceedings before now is a serious breach of Bank of America’s duties to the Court.
 For now, it is sufficient that the Court will not allow this tardy disclosure to delay an
 otherwise meritorious certification.

       Accordingly, the Court will turn to the issue of notice.

       C.     Notice to Putative Collective Action Members

        Under the FLSA, an employee may bring a collective action on behalf of
 “similarly situated” employees based on their employer’s alleged violations of the
 FLSA but any “similarly situated” employee must give consent in writing to become a
 party plaintiff to the action.” See 29 U.S.C. § 216(b); Does 1 thru XXIII v. Advanced
 Textile Corp., 214 F.3d 1058, 1064 (9th Cir. 2000). To facilitate this process, a district
 court may authorize the named plaintiff in a FLSA collective action to send notice to
 all putative plaintiffs, and may set a deadline for plaintiffs to join the suit by filing
 consents to sue. Advanced Textile Corp., 214 F.3d at 1064 (citing Hoffmann-La Roche
 Inc. v. Sperling, 493 U.S. 165, 169–72 (1989)). The FLSA requires the district court to
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:17-cv-06104-MWF-JC Document 64 Filed 03/08/19 Page 8 of 8 Page ID #:1554


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 17-6104-MWF (JCx)                        Date: March 8, 2019
 Title:   Jose Fernandez, et al. v. Bank of America, N.A., et al.

 provide putative plaintiffs “accurate and timely notice concerning the pendency of the
 collective action, so that they can make informed decisions about whether to
 participate.” Hoffmann-La Roche, 493 U.S. at 170.

        As for the form of notice, the Supreme Court stated in Hoffmann-La Roche that
 “in exercising the discretionary authority to oversee the notice-giving process, courts
 must be scrupulous to respect judicial neutrality.” Id. at 174. “To that end, trial courts
 must take care to avoid even the appearance of judicial endorsement of the merits of
 the action.” Id. Notice has the “purpose of providing potential plaintiffs with a neutral
 discussion of the nature of, and their rights in, the action.” Adams v. Inter-Con Sec.
 Sys., Inc., 242 F.R.D. 530, 540 (N.D. Cal. 2007).

        With these principles in mind, the parties are ORDERED to meet and confer to
 discuss the content of the notice form and opt-in period and then make the filing(s)
 specified below.

 III.   CONCLUSION

        For the reasons discussed above, Bank of America has failed to show cause why
 the Court should not reconsider its November 27th Order. Reconsidering that Order,
 Plaintiffs’ Motion for Rule 23 Class Certification and Motion for FLSA Conditional
 Certification is now GRANTED in part as to Plaintiffs’ requested conditional
 certification.

        After the parties have met and conferred, they are ORDERED to submit a joint
 notice form and agreement on the opt-in period by March 22, 2019. If the parties
 cannot agree, they are ORDERED to submit competing proposals by that date.

        IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
